DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 31 January 2022 is hereby acknowledged. Claims 1-3 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 31 January 2022. In particular, claim 1 now requires the EDG to be different from EWG. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    184
    144
    media_image1.png
    Greyscale
found in WO 2013/085339 A2, is the triazole group (which is one of the recited EWG structures) different from EDG, even though this structure is a portion of the EDG as recited? Likewise if a compound is formed of fused structures of Chemical Formulae 1 and 2 with one of the substituents Ar1 of the EDG being a pyrrole group 
    PNG
    media_image2.png
    47
    53
    media_image2.png
    Greyscale
, a heteroaryl group of 5 carbon atoms, as discussed in US 2015/0207093 (paras. 0049-0050), is the pyrrole group an EWG “different” from the EDG even though it constitutes a portion of the EDG as defined? And if it is the case that the EWG must be a group lying outside the definition of EDG, it is unclear where the EWG could be bonded to the EDG, given that the EDG is entirely defined with terminal substituents, with no apparent binding point to another moiety. Applicant’s specification does not appear to show any examples having an EWG as defined in claim 1 that is different from the EDG as 

Allowable Subject Matter
Claim 3 is allowed.
Claim 3 is allowable for the same reasons set forth in the office action dated 1 October 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With the current amendment, Applicant may be attempting to distinguish the invention such that the EWG is a separate (“different”) moiety from the fused ring structure of Chemical Formulae 1 and 2. However, as currently recited the EDG not only includes the fused rings of Chemical Formulae 1 and 2, but also encompasses all substituents attached to the fused rings, which includes all of the recited EWG moieties. As discussed above, this creates confusion as to what constitutes different moieties, when the EDG structure as recited encompasses EWG moieties. So more exacting language is required to define how the EDG is “different” from the EWG. 
	Applicant should, however, be aware that US 2015/0207093 (“Kim B”) teaches the same OLED structure with light enhancement layer composed of a bipolar compound having the recited electronic characteristics, as well as including the same fused ring structures with substituents including heteroaryl compounds, including numerous EWG recited in claim 1 (see Kim B, paras. 0050, 0061, teaching pyrrole, pyrazole, imidazole, triazole, indole, purine, indazole, benzimidazole, indolizine type groups as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764